internal_revenue_service department of the treasury index nos 2207a number release date washington dc person to contact telephone number refer reply to cc dom p si plr-106678-98 date date ein legend taxpayer decedent year date spouse date dollar_figurey dollar_figurez charity charity charity charity charity charity charity year a b dollar_figured dollar_figuree dollar_figuref date dollar_figureg date date state court dear we received your letter dated and later submissions requesting certain estate and generation-skipping plr-106678-98 transfer gst tax rulings on behalf of taxpayer concerning a qualified_terminable_interest_property qtip_trust this letter responds to your request taxpayer represents the facts to be as follows decedent died in year and decedent’s will dated on date was probated before the state court under the terms of decedent’s will a qtip_trust trust was established for the benefit of spouse spouse died on date article v a of decedent’s will created the marital_deduction devise article v a of decedent’s will provides for the distribution of the marital_deduction devise article v a a of the will provides that decedent’s personal representative will distribute the marital_deduction devise properties to the trustee in trust the personal representative will elect that any assets distributed to the qualified_terminable_interest_property trust will be treated as qualified_terminable_interest_property for federal estate_tax purposes and will qualify for the marital_deduction article v a a of the will provides that during spouse’s lifetime the trustee will pay all the net_income of the trust in convenient installments but not less frequently than annually to or for the direct or indirect benefit of spouse spouse may direct the trustee to make productive or convert into productive property any nonproductive property contained in the trust within a reasonable_time article v a a of the will provides that during spouse’s lifetime the trustee may pay the principal of the trust for the support health education and comfort of spouse article v a a of the will provides that upon spouse’s death the trustee will reimburse spouse’s estate for any gift estate transfer legacy or succession taxes payable by reason of the inclusion of the trust in spouse’s estate for federal estate_tax purposes and administer any remaining portion of the trust according to the residuary devise established under the will article v a b of the will provides that as an alternate disposition if upon the death of spouse a_trust estate created under the marital_deduction devise is to be distributed to the residuary devise and the residuary devise has already been distributed to the beneficiaries of that devise the trustee will distribute the remaining balance of any such trust estate in the manner and proportions set forth in the residuary devise plr-106678-98 article v c of the will provides for disposition of the residuary devise article v c a of the will provides for a distribution of the lesser_of dollar_figurey or of the amount by which the decedent’s gross_estate exceeds dollar_figurez equally among seven named charities charity charity charity charity charity charity and charity article v c b provides that if at the time for distribution one or more of the above-named charities has ceased to function and perform the services which it now conducts either under its present organization or through a successor the gift to that charity will lapse and the amount will be equally distributed among the remaining above-named charities article v c of the will provides for distributions after the initial distribution to the named charities article v c provides that the final distributions from the qtip_trust to the non-charitable beneficiaries may be made on a date not sooner than three years after the death of spouse if spouse survives decedent but in any event not later than five years after the date of death of spouse the co-trustees of the qtip_trust represent that in their opinion article v c of decedent’s will was ambiguous the co-trustees filed a_trust construction action requesting that the state court construe the trust instrument created under decedent’s will and determine when the interests vest in those non-charitable beneficiaries taxpayer represents that a valid reverse_qtip_election pursuant to sec_2652 was made on decedent’s timely filed estate_tax_return for a portion of the qtip_trust this election subsequently was modified and perfected on a timely basis in year by filing with the service a notice pursuant to the transitional rule in sec_26_2652-2 as a result of the transitional rule election taxpayer represents that the single qtip_trust created under decedent’s will was divided into two separate trusts for gst tax purposes only one trust that is exempt from the gst tax the exempt share with the decedent as the deemed_transferor and one trust that is non-exempt from the gst tax the non-exempt share with spouse as the deemed_transferor the exempt share is comprised of a of the trust and has an inclusion_ratio of zero the non-exempt share is comprised of b and has an inclusion_ratio of one plr-106678-98 taxpayer represents that on decedent’s form_706 the gross_estate was valued for estate_tax purposes at dollar_figured thirty percent of the amount by which dollar_figured exceeds dollar_figurez is dollar_figuree the stated pecuniary amount of dollar_figurey is less than dollar_figuree so the total amount to be distributed among the charitable beneficiaries is dollar_figurey the pro_rata portion of the charitable distribution allocated to the non-exempt trust is dollar_figuref taxpayer represents that on date which was months after spouse’s death charity charity charity charity charity and charity each received distributions of cash in the amount of dollar_figureg representing the respective one-seventh share of the bequests to the charities in addition each charity executed a receipt release and indemnification taxpayer represents that dollar_figureg has been set_aside for charity and the corporate assistant secretary executed the requisite release the trustees however had not yet received the corporate documentation verifying the assistant corporate secretary’s authority to sign the release taxpayer received the verification from charity and on date which was less than months after spouse’s death charity received a distribution in the amount of dollar_figureg on date state court issued an order construing the trust instrument in the order the state court construed decedent’s will as follows the non-charitable beneficiaries are determined and vest in ownership in their interests subject_to delays in distribution by being living as that word is defined in decedent’s will first codicil and such beneficiary is living if the beneficiary was alive at the death of spouse taxpayer requests that we rule as follows when the qtip_trust was divided into an exempt qtip_trust and a non-exempt qtip_trust each with a separate deemed_transferor for gst purposes only pursuant to a timely filed election under sec_26_2652-2 must the estate_tax be allocated and paid pro_rata from the exempt qtip_trust and the non- exempt qtip_trust if the sec_2207a right of recovery is exercised for the qtip_trust will the portion of the pecuniary charitable distributions required to be made from the non-exempt qtip_trust at the death of spouse qualify as a separate and independent share under sec_2654 and sec_26_2654-1 for purposes of determining the allocation of spouse’s gst_exemption when do the non-charitable beneficiary interests as provided for in article v of decedent’s will vest in those beneficiaries plr-106678-98 ruling_request law and analysis sec_2207a provides that if any part of the gross_estate consists of property the value of which is includible in the gross_estate by reason of sec_2044 relating to certain property for which marital_deduction was previously allowed the decedent’s estate shall be entitled to recover from the person receiving the property the amount by which the total_tax exceeds the total_tax which would have been payable if the value of such property had not been included in the gross_estate sec_20_2207a-1 provides that the amount of federal estate_tax attributable to property includible in the gross_estate under sec_2044 is the amount by which the total federal estate_tax including penalties and interest attributable to the tax under chapter of the internal_revenue_code that has been paid exceeds the total federal estate_tax including penalties and interest attributable to the tax under chapter of the internal_revenue_code that would have been paid if the value of the property includible in the gross_estate by reason of sec_2044 had not been so included sec_20_2207a-1 provides that an estate’s right of recovery with respect to a particular property is an amount equal to the amount determined in sec_20_2207a-1 multiplied by a fraction the numerator of the fraction is the value for federal estate_tax purposes of the particular property included in the gross_estate by reason of sec_2044 less any deduction allowed with respect to the property the denominator of the fraction is the total value of all properties included in the gross_estate by reason of sec_2044 less any deductions allowed with respect to those properties sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer gst tax each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions under sec_2632 any portion of the individual’s gst tax exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section plr-106678-98 sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides the transitional rule that if a reverse_qtip_election is made with respect to a_trust prior to date and gst_exemption has been allocated to that trust the transferor or the transferor’s executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor’s gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio based on information submitted and representations made we conclude that because the qtip_trust was divided into an exempt qtip_trust and a non-exempt qtip_trust each with a separate deemed_transferor for gst purposes only pursuant to a timely filed election under sec_26_2652-2 without any direction in the decedent’s will for allocation of the estate_tax if the sec_2207a right of recovery is exercised for the qtip_trust the estate_tax must be allocated and paid pro_rata from the exempt qtip_trust and the non-exempt qtip_trust ruling_request sec_2654 provides that for purposes of chapter substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts sec_26_2654-1 provides that if a single trust consists solely of substantially separate and independent shares of different beneficiaries the share attributable to each beneficiary or group of beneficiaries is treated as a separate trust for purposes of chapter sec_26_2654-1 provides that if a person holds the current right to receive a mandatory ie nondiscretionary and noncontingent payment of a pecuniary amount at the death of plr-106678-98 the transferor from an inter_vivos_trust that is includible in the transferor’s gross_estate or a testamentary_trust the pecuniary amount is a separate and independent share if -- a the trustee is required to pay appropriate interest as defined in b i and ii to the person and b if the pecuniary amount is payable in_kind on the basis of value other than the date of distribution value of the assets the trustee is required to allocate the assets to the pecuniary payment in a manner that fairly reflects net appreciation or depreciation in the value of the assets in the fund available to pay the pecuniary amount measured from the valuation_date to the date of payment sec_26_2642-2 provides that appropriate interest means that interest must be payable from the date of death of the transferor or from the date specified under applicable state law requiring payment of interest to the date of payment at a rate -- a at least equal to-- the statutory rate of interest if any applicable to pecuniary bequests under the law of the state whose law governs the administration of the estate_or_trust or if no such rate is indicated under applicable state law percent of the rate that is applicable under sec_7520 at the death of the transferor and b not in excess of the greater of -- the statutory rate of interest if any applicable to pecuniary bequests under the law of the state whose law governs the administration of the trust or under sec_7520 at the death of the transferor percent of the rate that is applicable sec_26_2642-2 provides that for purposes of this paragraph if a pecuniary payment does not carry appropriate interest the pecuniary payment is considered to carry appropriate interest to the extent -- a the entire payment is made or property is irrevocably set_aside to satisfy the entire pecuniary payment within months of the transferor’s death or plr-106678-98 b the governing instrument or applicable local law specifically requires the executor or trustee to allocate to the pecuniary payment a pro_rata share of the income earned by the fund from which the pecuniary payment is to be made between the date of death of the transferor and the date of payment for purposes of paragraph b ii a of this section property is irrevocably set_aside if it is segregated and held in a separate_account pending distribution sec_26_2654-1 provides that with respect to a separate share treated as a separate trust under paragraph a or a of this section an individual’s gst tax exemption is allocated to the separate trust under article v of the decedent’s will after spouse dies the remaining balance in the qtip_trust must be administered in accordance with the terms of the residuary devise the residuary devise in article v c a provides that on the death of spouse distributions are made first to certain named charities under article v c b of decedent’s will if at the time for distribution a charity has ceased to function and perform the services it was conducting at the time the will was executed either under its present organization or through a successor the gift to that charity will lapse but the amount will be distributed equally among the remaining named charities based on information submitted and representations made we conclude that on the death of spouse the named charities held a current right to receive a mandatory distribution from the non-exempt trust of which spouse was the transferor we also conclude that taxpayer has complied with the requirements of sec_26_2642-2 by making payments to the named charities or irrevocably setting aside the payments within months of the transferor’s spouse’s death accordingly we conclude that the pecuniary charitable distributions required to be distributed from the non-exempt portion of the qtip_trust qualify as a separate and independent share under sec_26 a i ruling_request in order to resolve an ambiguity in the trust created under v a of decedent’s will relating to the timing of distributions to non-charitable beneficiaries a_trust construction action was filed in state court the state court issued an order construing trust instrument on date the state court ordered that the non-charitable beneficiaries under that article of the will are determined and vest in ownership in their interests subject_to delays in distribution by being living as that plr-106678-98 word is defined in the will and such a beneficiary is living if the beneficiary was alive at the death of spouse based on the state court construction of the language in the trust created under decedent’s will the non-charitable beneficiaries are determined and vest in ownership in their interests subject_to delays in distribution by being living as that word is defined in the will such a beneficiary is living if the beneficiary was alive at the death of spouse this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries christine ellison by __________________________________ christine e ellison chief branch enclosures copy for sec_6110 purposes
